Citation Nr: 1454872	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-11 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Rice County District Hospital on November 4, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active military service, currently unverified, from August 1985 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Robert J. Dole Department of Veterans Affairs Medical Center (VAMC) in Wichita, Kansas. 

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's March 2013 Board hearing.


FINDINGS OF FACT

1.  The Veteran was treated from approximately 1:30 AM until 12:00 noon at the Rice County District Hospital on November 4, 2011 for acute exacerbation of chronic obstructive pulmonary disease (COPD) and hypertension.

2.  A prudent layperson would believe the symptoms the Veteran experienced on November 4, 2011 were emergent in nature.

3.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms, including consideration of the significant distance involved to reach the nearest VA Medical Center in Wichita, Kansas.

4.  The Veteran is not service-connected for COPD or hypertension and is not eligible for payment or reimbursement for these expenses under 38 U.S.C.A. § 1728 (West 2014).

5.  Veteran was enrolled in the VA Health Care system and there is no evidence that she had coverage under any other medical care contract for payment or reimbursement in whole or in part for the treatment received on November 4, 2011.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to payment or reimbursement of unauthorized medical expenses incurred at Rice County District Hospital on November 4, 2011 have been met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2014); 38 C.F. R. §§ 3.102, 17.53, 17.121, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

The Veteran is seeking entitlement to payment or reimbursement for expenses incurred by her at the Rice County District Hospital on November 4, 2011.  She has submitted written statements and testified that during the day of November 3, 2011, she began to feel poorly and called her nurse at the Hutchinson Community Based Outpatient Clinic (CBOC).  The nurse informed her that she would have to drive to the Wichita VAMC to have the necessary tests done, but the Veteran did not feel she was capable of driving that long of a distance.  Treatment notes indicate that the Veteran was already scheduled for a VA examination the next day.  That night, she began to feel significantly worse, with severe shortness of breath, unproductive cough, and weakness.  She was taken by ambulance to the Rice County District Hospital in the early hours of November 4, 2011, where she was treated for labored breathing.

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  Although the Veteran has indicated that she was authorized by a nurse at the Hutchinson CBOC to seek medical private medical treatment, there is no evidence of record indicating that this authorization occurred, nor is a nurse qualified to provide such authorization.  See 38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2014).

However, in the absence of prior authorization, the Board finds that there is a basis for reimbursement of unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725.

In this case, the medical evidence of record indicates that the Veteran received emergency treatment at Rice County District Hospital on November 4, 2011.  The Veteran has stated, and the medical records confirm, that while she had been having trouble breathing for the previous two weeks, she had gotten much worse that night, leading her to feel she had to call for an ambulance in the middle of the night.  When the paramedics arrived she was using oxygen to help her breath.  The examination report from her hospital admittance shows that she had a "staccato like cough" which left her feeling "weak and breathless," with tingling and numbness in the hands and inspiratory pain.  She was found to be weak, tired, and pale, as well as "somewhat confused" and with a "rather poor memory" when given instructions.  It was noted that her father had died of complications from emphysema.  She was diagnosed with acute exacerbation of COPD and hypertension.  At approximately 4 AM, the Veteran was discharged and went with her husband to the car, but began to feel ill again.  She returned to the hospital and was readmitted until noon.

Considering the seriousness of the Veteran's symptoms and the likelihood that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the Board finds that the requirements of 38 U.S.C.A. § 1725 for payment or reimbursement of the costs of unauthorized, continued non-emergency treatment following an emergency have all been met.  

The Board accepts the Veteran's lay statements that she began to feel significantly worse in the early hours of November 4, 2011, and did not feel she was able to wait until the next morning to seek care at a VA facility.  Her evaluation at Rice County District Hospital confirms this; although she was not found to have a life-threatening emergency, she was found to be pale, weak, confused, and with numbness in her extremities, all symptoms which could have signified a very serious health condition, and a prudent layperson might have believed that postponing medical care could lead to serious jeopardy of his/her health.  38 U.S.C.A. § 1725(b), (d).

The Board also concludes that a VA or other Federal facility was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  The Veteran has testified that she was informed by the Hutchinson CBOC that they were unequipped to help her and that she should go to the Wichita VA Medical Center.  Even if the Hutchinson CBOC had been able to provide the Veteran with an initial evaluation prior to transfer to a larger facility with the required equipment, as was indicated by the Wichita VAMC in the March 2012 statement of the case, the Veteran has testified that she did not become acutely ill until 1 AM, at which time the Hutchinson CBOC would already have been closed.  Furthermore, the Hutchinson CBOC and the Wichita VAMC are both a considerable distance from the Veteran's home.  As the Veteran was experiencing severe shortness of breath, pain, and other serious symptoms, it is reasonable to believe that the nearest available appropriate level of care was at the must closer Rice County District Hospital.  38 U.S.C.A. § 1725(c).

Lastly, there is no evidence of record that the Veteran fails to meet the other required criteria of 38 U.S.C.A. § 1725.  The Veteran was clearly enrolled in VA health care, and it was noted by the November 2011 treating physician that the appellant had been transferred to VA for treatment for COPD several times in the past year.  This was also noted in the February 2012 report of contact with the Acting Chief of Staff at the Wichita VAMC, as well as a notation that the Veteran did not have other medical insurance.  38 U.S.C.A. § 1725(a), (e), (g).  The Veteran has testified that she was directly billed for her treatment, and there is nothing to indicate that the Veteran is not personally liable for the cost of the emergency treatment.  38 U.S.C.A. § 1725(f).  The evidence also does not indicate that the treated condition was caused by any work-related injury, and the Veteran does not meet the criteria for reimbursement under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725(h), (i).

Based on the foregoing, the Board resolves all reasonable doubt in finding that the Veteran met all of the criteria required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-17.1005.  As such, she is eligible for payment or reimbursement of the expenses incurred at Rice County District Hospital on November 4, 2011.


ORDER

Entitlement to payment or reimbursement of medical expenses incurred at Rice County District Hospital on November 4, 2011 is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


